DETAILED ACTION
Claims 1 – 6 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 7 of copending Application No. 17/175,140 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 contains the following limitations which are also claimed in the reference claim set as follows:
A thermal analysis apparatus, which is configured to measure thermal behavior accompanying a temperature change of a sample in a heating furnace, the thermal analysis apparatus comprising: (reference claim 1)
the heating furnace having an opening, through which the sample is observable; (reference claims 1 and 5)

imaging means for capturing image data of the sample in the heating furnace through the opening; storage means for storing the thermal behavior and the image data with respect to a temperature; (reference claims 1 and 5)
control means; (reference claims 1, 5 and 7)
and 
image processing means for generating predetermined color information based on the image data, (reference claims 1, 5 and 7)
 the control means being configured to instruct the image processing means to generate the predetermined color information with respect to a plurality of temperatures, and cause predetermined display means to display a plurality of pieces of the predetermined color information and the thermal behavior in superimposition with respect to the plurality of temperatures. (reference claims 1, 5 and 7)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 20150153292; hereinafter Nishimura) in view of Akashi et al. (US 20100260374; hereinafter Akashi).

Regarding claim 1, Nishimura teaches a thermal analysis apparatus (100; abstract; see figs. 1 and 2; [0027]), which is configured to measure thermal behavior accompanying a temperature change of a sample in a heating furnace ([0028]; [0013-14]), the thermal analysis apparatus comprising: 
the heating furnace having an opening (“W”; see figs. 1 and 2), through which the sample is observable (see fig. 2 showing this configuration); 
thermal behavior measurement means for measuring the thermal behavior (at least weight detector 32, balance arms 43-44, and associated thermogravimetric measurement portions; [0013-14]; see figs. 1 and 2); 
imaging means (at least 90; see fig. 2; [0057]; [0060]) for capturing image data of the sample in the heating furnace through the opening (see fig. 2 showing this configuration); storage means for storing the thermal behavior (at least the memory of 80 which may be a computer; [0039]; see also [0036-39]; [0014]); 
control means (80).
Nishimura does not directly and specifically state regarding storage of the image data with respect to a temperature and 
image processing means for generating predetermined color information based on the image data, 

However, Akashi teaches an analysis unit (20 with components 21-23; see fig. 1) for imaging processing ([0032]; [0043]) including image processing unit (21) a storage unit for “for preliminarily storing an output function” ([0024]; see also [0024-26]) with respect of temperature ([0026]) where the image processing unit produces color information based on temperature and displays it ([0046-47] teaching that he image processing unit 21 produces a type of a temperature difference image by converting the color of the region of the second emphasized image where the local temperature variation exists into a display color”; see fig. 2) on the instructions of the analysis unit (20; [0017]; [0043]; [0046]) and superimposes the images and colors for output (abstract; [0017]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the thermal analysis with imaging apparatus of Nishimura with the specific knowledge of using the superimposed colored temperature based images of Akashi. This is because such superimposition allows a user (operator or a machine/computer) to evaluate the multiple forms of data being presented. This is important in order to create an understandable ordering of the data to be output.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura as modified by Akashi as applied to claim 1 above and further in view of Nakatani (US 20080025367).

Regarding claim 2, Nishimura as modified by Akashi lacks direct an specific teaching of input means, wherein, when a user specifies, through the input means, a piece of the predetermined color information to be displayed on the predetermined display means, the control means causes the predetermined display means to display the specified piece of the predetermined color information.
However, Nakatani teaches thermal analysis equipment (see fig. 1) having electromagnetic-wave data acquisition means (1; see fig. 1) for viewing the sample as well as user input (see [0019]) for indicating positon data in order to “converts input from the user interface into a sample temperature on the data of thermal analysis and time” ([0019]; see also [0051]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the thermal analysis system of Nishimura as modified by Akashi with the specific knowledge of using the user input device for indicating a location to display an area of analysis of Nakatani. This is because such functionality allows a user to display a desired area for view/study. This is important in order to allow an end user to remove clutter and undesired areas from the view area and focus on the desired area.


claim 3, Nishimura as modified by Akashi lacks direct an specific teaching that when the user specifies, through the input means, one of color information to be kept on display and color information to be removed from display from among the predetermined color information displayed on the predetermined display means, the control means causes the predetermined display means to stop displaying the color information to be removed from display.
However, Nakatani teaches thermal analysis equipment (see fig. 1) having electromagnetic-wave data acquisition means (1; see fig. 1) for viewing the sample as well as user input (see [0019]) for indicating positon data in order to “converts input from the user interface into a sample temperature on the data of thermal analysis and time” ([0019]; see also [0051]) and such sampling of less than the whole will necessarily remove other data.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the thermal analysis system of Nishimura as modified by Akashi with the specific knowledge of using the user input device for indicating a location to display an area of analysis of Nakatani. This is because such functionality allows a user to display a desired area for view/study while removing other areas. This is important in order to allow an end user to remove clutter and undesired areas from the view area and focus on the desired area.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura as modified by Akashi as applied to claim 1 above and further in view of "Rigaku launches new software optimized for sample-observing TG-DTA and DSC," [published online], released as of May 11, 2016, Internet <URL: https://www.rigaku.co.jp/rigaku.com/arrival/160511.html (hereinafter Rigaku; all reference to English translation of record 05/29/2020).

Regarding claim 4, Nishimura as modified by Akashi lacks direct and specific teaching that the predetermined color information is at least one selected from the group consisting of RGB values, a CIE Lab color system, and CMYK values.
However, Rigaku teaches a thermal analyzer (p.1, 1st ¶) having an RBG overlay (p.1, 3rd ¶) for overlaying images, shape, temperature and weight changes of a sample (p.1, 2nd ¶; see also p.1 generally).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the thermal analyzer having color superimposition of Nishimura as modified by Akashi with the specific knowledge of using the RGB function of Rigaku. This is because such a use of RGB display allows an end user to judge the images more easily (see p.1, 4th ¶ of Rigaku). This is important in order to provide a better user interface.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura as modified by Akashi and Nakatani as applied to claims 2 and 3 (respectively) above and further in view of "Rigaku launches new software optimized for sample-observing TG-DTA and DSC," [published online], released as of May 11, 2016, Internet <URL: https://www.rigaku.co.jp/rigaku.com/arrival/160511.html (hereinafter Rigaku; all reference to English translation of record 05/29/2020).

claim 5, Nishimura as modified by Akashi and Nakatani lacks direct and specific teaching that the predetermined color information is at least one selected from the group consisting of RGB values, a CIE Lab color system, and CMYK values.
However, Rigaku teaches a thermal analyzer (p.1, 1st ¶) having an RBG overlay (p.1, 3rd ¶) for overlaying images, shape, temperature and weight changes of a sample (p.1, 2nd ¶; see also p.1 generally).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the thermal analyzer having color superimposition of Nishimura as modified by Akashi and Nakatani with the specific knowledge of using the RGB function of Rigaku. This is because such a use of RGB display allows an end user to judge the images more easily (see p.1, 4th ¶ of Rigaku). This is important in order to provide a better user interface.

Regarding claim 6, Nishimura as modified by Akashi and Nakatani lacks direct and specific teaching that the predetermined color information is at least one selected from the group consisting of RGB values, a CIE Lab color system, and CMYK values.
However, Rigaku teaches a thermal analyzer (p.1, 1st ¶) having an RBG overlay (p.1, 3rd ¶) for overlaying images, shape, temperature and weight changes of a sample (p.1, 2nd ¶; see also p.1 generally).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the thermal analyzer having color superimposition of Nishimura as modified by Akashi and Nakatani with the specific knowledge of using the RGB function of Rigaku. This is because such a use of RGB display allows an end th ¶ of Rigaku). This is important in order to provide a better user interface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855